             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                      1:20 CV 394 MOC WCM

LOUIS D. GIBSON                        )
                                       )
           Plaintiff,                  )
                                       )              ORDER
v.                                     )
                                       )
GILES CHEMICAL CORP.                   )
                                       )
           Defendant.                  )
______________________________________ )

      This matter is before the Court on a motion filed by Plaintiff, who is

appearing pro se, which motion pertains to certain discovery issues (“Motion”).

Doc. 7. In the Motion, Plaintiff requests that the Court order that subpoenas

be issued to various persons directing them to appear and testify, that

witnesses be sequestered “before or during a trial, evidentiary or discovery

hearing,” and that the Court issue an order compelling Defendant to produce

certain materials in discovery.

      Plaintiff’s Complaint was filed on December 28, 2020. Doc. 1.

      A summons was issued for Defendant on January 26, 2021. Doc. 6.

      Defendant has not responded to the Complaint, no attorney for

Defendant has appeared, and it is not clear whether service has been

completed.

      Plaintiff is advised that any discovery conducted in this case will be



     Case 1:20-cv-00394-MOC-WCM Document 8 Filed 02/09/21 Page 1 of 3
governed by the Federal Rules of Civil Procedure, the Local Rules of this

district1, and any specific orders that may be issued in this matter.

      As described by Local Civil Rule 16.1, while parties may engage in

consensual discovery at any time, Court-enforceable discovery does not

commence until issues have joined and a Scheduling Order has been entered,

with the exception that early Rule 34 requests may be used pursuant to Fed.

R. Civ. P. 26(d)(2). A party seeking early Court-enforceable discovery may file

a motion for leave to take early discovery stating the reasons therefor.

      The undersigned reads Plaintiff’s Motion as seeking relief that can be

pursued by Plaintiff directly at the appropriate time and without Court

intervention, such as the production of information by Defendant, and that is

more appropriately addressed at a later stage of the proceedings, such as the

sequestration of witnesses. The Motion does not appear to request expedited

discovery.

      Accordingly, the Motion will be denied without prejudice as being

premature. Should Plaintiff seek expedited discovery, he may file a motion to

that effect, bearing in mind that any such motion must describe specifically

why the discovery sought must be conducted on an expedited basis and cannot

be conducted in the usual course during any period of discovery that may be



1The Local Rules may be found on the Court’s website at
https://www.ncwd.uscourts.gov/court-info/local-rules-and-orders/local-rules..


     Case 1:20-cv-00394-MOC-WCM Document 8 Filed 02/09/21 Page 2 of 3
authorized in this case.

      IT IS THEREFORE ORDERED that Plaintiff’s Motion pertaining to

discovery (Doc. 7) is DENIED WITHOUT PREJUDICE.


                                     Signed: February 9, 2021




     Case 1:20-cv-00394-MOC-WCM Document 8 Filed 02/09/21 Page 3 of 3
